Thornton, J., concurring.
I concur. The first,second, and third reasons given to maintain the respondent’s contention that the act of the legislature referred to in the foregoing opinion is unconstitutional are, in my judgment, correctly disposed of adversely to such contention in the case of Supervisors of Schuyler County v. People, 25 Ill. 181. The case cited arose under the constitution of *215Illinois, which, as regards the matter under consideration, is similar to the constitution of this state.
It was urged in that case that the senate journal did not show that the bill was read three times in that body-before it was put on its final passage, and that hence the constitutional requirements to make it a law were not observed. On this point the court said: —
“ The constitution does require that every bill shall be read three times -in each branch of the general assembly before it shall be passed into a law, but the constitution does not say that these several readings shall be entered on the journals. Some acts performed in the passage of laws are required by the constitution to be entered on the journals in order to make them valid, and among these are the entries of the ayes and nays on the final passage of every bill; and we held in the case of Spangler v. Jacoby, 14 Ill. 297, 58 Am. Dec. 571, that where the journal did not show this, the act never became a law. But where the constitution is silent as to whether a particular act which is required to be performed shall be entered on the journals, it is then left to the discretion of either house to enter it or not, and the silence of the journal on the subject ought not to be held to afford evidence that the act was not done. In such a case, we must presume it was done, unless the journal affirmatively shows that it was not done.”
The constitution of this state does not require that the three several readings of a bill, to pass it into a law, shall be entered on the journal of either house. From the silence of the journals in this matter we are not authorized to infer that the constitutional requirement was not observed. The only evidence that can be regarded to show that the requirement was disregarded should be an affirmative statement to that effect in the journal. In the absence of evidence of this character, we must presume that the duty imposed by the constitution was performed.
The above rule applies to each of the three reasons for respondent’s contention above referred to.